Citation Nr: 1811443	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 24, 2015.

2.  Entitlement to an effective date prior to June 24, 2015, for the award of eligibility to Dependents Educational Assistance (DEA) benefits pursuant to 38 U.S.C. Chapter 35.

3.  Entitlement to an effective date prior to August 1, 2016, for the award of 100 percent for posttraumatic stress disorder (PTSD) with unspecified bipolar disorder, and alcohol and cannabis use disorders.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 2000 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and September 2016 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's TDIU claim has been remanded by the Board in December 2013 and January 2016 for additional development.  That claim has been returned to the Board at this time.  During the pendency of that appeal, the Veteran additionally completed appeal of the PTSD and DEA issues, which are now also properly before the Board at this time.  


FINDINGS OF FACT

1.  The Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) beginning June 28, 2010.  

2.  Beginning June 28, 2010, the Veteran's service-connected PTSD disability is shown to preclude him from obtaining and maintaining substantially gainful employment.  

3.  The Veteran is shown to have a permanent total disability beginning June 28, 2010.  

4.  The February 2011 rating decision, which denied an evaluation in excess of 70 percent for the Veteran's PTSD disability, is final, as the Veteran did not file a notice of disagreement within the one year period following notification of that decision.  

5.  The Veteran and his representative did not file a claim for increased evaluation of his PTSD disability prior to August 1, 2016.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to TDIU beginning June 28, 2010, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).  

2.  The criteria for an effective date of June 28, 2010, for the award of eligibility to DEA benefits pursuant to 38 U.S.C. Chapter 35, have been met.  38 U.S.C. §§ 3501, 5113 (2012); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2017).

3.  The criteria for establishing an effective date prior to August 1, 2016, for the award of a 100 percent evaluation for the Veteran's PTSD with unspecified bipolar disorder, and alcohol and cannabis use disorders have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  


Earlier Effective Date for Awards of TDIU and DEA

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

There are two regulatory subsections that allow for a TDIU.  The first, called a "schedular TDIU," is found at 38 C.F.R. § 4.16(a) and requires that certain disability rating percentages be in place.  Either the Board or the AOJ can grant a schedular TDIU in the first instance.  The second, called an "extraschedular TDIU," is found at 38 C.F.R. § 4.16(b).  It does not have the percentage requirement but cannot be granted by the Board or the AOJ in the first instance, it must be submitted to VA's Director, Compensation Service in the first instance.  38 C.F.R. § 4.16(b). 

The schedular TDIU subsection provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Marginal employment shall not be considered substantially gainful employment for purposes of entitlement to TDIU.  Id.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be established, on a facts-found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

The Veteran filed his claim for increased evaluation for PTSD on July 12, 2010; he indicated that he had increased depression, anxiety and hypervigilance, as well as increased difficulty dealing with common life problems.  He reported being repeatedly reprimanded at work for attendance and tardiness.  He requested hospitalization at that time.  In light of the Veteran's statements, the TDIU claim is intertwined with that claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Based on that claim, the Agency of Original Jurisdiction (AOJ) awarded a 70 percent evaluation for the Veteran's PTSD, beginning June 28, 2010, under the provisions of 38 C.F.R. § 3.400(o).  On that date, the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a) on an individual basis with respect to his PTSD.  Prior to that date, however, the Veteran's combined schedular evaluation for his service-connected disabilities do not meet the schedular criteria, as he did not have a combined evaluation of 70 percent.  

On June 28, 2010, the Veteran sought treatment at a VA emergency department for his psychiatric disability.  The Veteran indicated that he had increased anxiety and depressive feelings since Memorial Day, further noting that since that date he had made "a lot of bad decisions."  He drank, drove and received a DUI, then later drove on a suspended license and was charged with marijuana possession and driving on a suspended license.  He further had an incident with his landlord, where although he was not physically violent he was very angry and verbally aggressive; he reported increased irritability and anger.  He also indicated that he had daily depression and suicidal thoughts, although he denied any plan to follow through.  The Veteran was assigned a GAF score of 50 at that time.  It was also noted that the Veteran was considered a high risk due to his substance abuse and daily suicidal ideations; the Veteran requested hospitalization at that time.  However, a bed was not available at that time.  

Beginning on July 28, 2010, the Veteran was psychiatrically hospitalized at a VA medical facility for his PTSD.  He was hospitalized until September 2010.  During his inpatient hospitalization, the Veteran underwent a VA psychiatric examination.  During that examination, the Veteran was noted to have been voluntarily admitted at VA in July 2010 and was still receiving PTSD treatment at VA at that time.  Prior to his hospitalization, the Veteran reported that he was getting in trouble at work for abusing substances as well as attendance and tardiness issues.  The examiner noted that he officially resigned from his position at a hardware store on September 1, 2010, although he had not been technically employed and was on Family Medical Leave Act prior to that date; the examiner further noted that the Veteran had not worked since June 2010 due to various psychiatric and legal disruptions.  After examination, the examiner found that the Veteran was not totally occupationally and socially impaired, but rather his impairment resulted in reduced reliability and productivity.  The Veteran was discharged from the in-patient psychiatric hospitalization the following day.  

In March 2011, the Veteran filed a VA Form 21-8940, which indicated that he had not worked due to his PTSD since June 2010, when he was employed by a hardware store.  Prior to that employment, he had jobs in construction and IT/systems administration; he had completed 2 years of college education and did not have any specialized education or training.  

The other evidence of record demonstrates that the Veteran has not worked in any other positions following release from his in-patient hospitalization in September 2010; in fact, the Veteran was hospitalized for his psychiatric problems again from August 2014 to September 2014.  Although it appears that the Veteran participated in VA's Vocational Rehabilitation program until as recently as December 2016, it does not appear that the Veteran has successfully completed that program.  Based on an August 2016 VA psychiatric examination, the Veteran's PTSD rendered him totally occupationally and socially impaired.  

Based on the foregoing evidence, the Board finds that the Veteran's PTSD has precluded him from obtaining and maintaining substantially gainful employment since June 28, 2010, when he initially sought emergency psychiatric treatment at VA and the date on which he was assigned a 70 percent evaluation for that disability.  Prior to that date, based on the Veteran's statements, he was employed at a hardware store.  Accordingly, the Board finds that entitlement to TDIU is warranted beginning June 28, 2010, but no earlier.  See 38 C.F.R. §§ 3.102, 4.16.  

Turning to the DEA benefits, for the purposes of educational assistance under 38 U.S.C. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and, (2) the Veteran has a permanent total service-connected disability; or, (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or, (4) the Veteran died as a result of a service-connected disability.  38 U.S.C. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C. § 5113.  

In this case, the Veteran is found to have a permanent total service-connected disability beginning on June 28, 2010, which is the date of his award of TDIU.  Eligibility for DEA benefits is therefore assigned on that date.  See 38 U.S.C. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Earlier Effective Date for Award of 100 Percent for PTSD

On appeal, the Veteran and his representative have argued that the Veteran's 100 percent award for PTSD should be awarded prior to August 1, 2016.  Briefly, the Veteran filed a claim for increased evaluation of his PTSD on July 12, 2010.  The AOJ adjudicated that claim-and deferred the TDIU claim-in a February 2011 rating decision and the Veteran and the representative were informed of that decision in a notification letter that same date.  The Veteran, nor the representative in this case, filed a Notice of Disagreement with the February 2011 rating decision within the one year following notification of that decision.  Accordingly, the Board finds that decision is therefore final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2017).  

The Veteran and his representative, who filed a VA Form 21-22a to be the Veteran's representative within a month of that February 2011 rating decision, decided instead to pursue the deferred TDIU claim, and ultimately appealed that May 2011 decision-which the Board has favorably adjudicated above.  

The Veteran's representative has specifically argued that an increased evaluation claim for PTSD has been on appeal since the July 2010 claim based on the appeal of the TDIU, in a reverse reading of the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims (Court) held that TDIU was part and parcel of a claim for increased evaluation.  The Court, however, made no such holding that a claim for TDIU raised claims for increased evaluation.  Moreover, the Board a claim for TDIU does not necessarily implicate increased evaluation claims for any or all of the Veteran's service-connected disabilities.  

Instead, it is clear that the Veteran filed a claim for increased evaluation for his PTSD, and that claim was adjudicated in February 2011; the intertwined TDIU claim was deferred at that time, in order to obtain additional evidence from the Veteran.  Such a deferral of the TDIU issue, however, does not remove the requirement of properly initiating appeal of the adjudicated increased evaluation claim for PTSD and does not keep the PTSD decision from becoming final.  

Rather, following the Board's request for a social and industrial examination in the January 2016 remand in conjunction with the TDIU claim, the AOJ obtained a VA psychiatric examination and that the findings of that examiner are the basis for the award of a 100 percent evaluation in this case.  The AOJ has found that the record raised a claim for increased evaluation of his PTSD disability on the date of his August 1, 2016 VA examination in this case.  There is no basis on which the Board can disturb this finding.  

The Veteran and his representative have not pointed to any non-final claim that was filed prior to August 1, 2016 in this case.  An earlier effective date for the award of a 100 percent evaluation for his PTSD must therefore be denied.  See 38 C.F.R. §§ 3.155, 3.400.


ORDER

Entitlement to TDIU beginning June 28, 2010, is granted.  

Entitlement to award of eligibility to DEA benefits pursuant to 38 U.S.C. Chapter 35 beginning June 28, 2010, is granted.  

Entitlement to an effective date prior to August 1, 2016, for the award of a 100 percent evaluation for PTSD with unspecified bipolar disorder, and alcohol and cannabis use disorders is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


